
	
		I
		111th CONGRESS
		2d Session
		H. R. 5255
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2010
			Mr. Frank of
			 Massachusetts (for himself, Mr.
			 Kanjorski, Ms. Waters, and
			 Ms. Matsui) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To reauthorize the National Flood Insurance Program, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stable Flood Insurance Authorization
			 Act of 2010.
		2.Congressional
			 findingsThe Congress finds
			 that—
			(1)since the
			 enactment of National Flood Insurance Act of 1968, the National Flood Insurance
			 Program has been the primary source of reliable, reasonably priced flood
			 insurance coverage for millions of American homes and businesses;
			(2)today over
			 5,500,000 homes and businesses in the United States rely on the National Flood
			 Insurance Program to provide a degree of financial security;
			(3)several years of
			 below-average flood claims losses and increased voluntary participation in the
			 National Flood Insurance Program have allowed the program to fully service the
			 debt incurred following Hurricanes Katrina and Rita and allowed the program to
			 pay $598,000,000 of the principal of that outstanding debt;
			(4)recent lapses in,
			 and short-term reauthorizations of, the National Flood Insurance Program’s
			 ability to write and renew flood insurance coverage are estimated by the
			 Federal Emergency Management Agency and The National Realtors Association to
			 have adversely impacted or delayed up to 1,350 real estate closings per
			 day;
			(5)though long-term
			 authorization and significant reforms are needed to further improve the
			 financial outlook of the National Flood Insurance Program, while such
			 comprehensive reforms are considered, reliable, annual authorization of the
			 program is an essential element to stabilizing the already fragile United
			 States housing market;
			(6)increased flooding
			 in areas outside designated special flood hazard areas prompted the Executive
			 and the Congress in 2002 to begin calling for the National Flood Insurance
			 Program to develop and disseminate revised, updated flood insurance rate maps
			 that reflect the real risk of flooding for properties not previously identified
			 as being located with in a special flood hazard area;
			(7)dissemination of
			 accurate, up-to-date flood risk information remains a primary goal of the
			 National Flood Insurance Program and such information should be disseminated as
			 soon as such information is collected and available; and
			(8)communities should
			 be required to make their residents aware of updated flood-risk data while
			 communities are assessing and incorporating updated flood-risk data into
			 long-term community planning.
			3.Extension of national
			 flood insurance program
			(a)Program
			 extensionSection 1319 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking
			 September 30, 2008 and inserting September 30,
			 2010.
			(b)FinancingSection 1309(a) of such Act (42 U.S.C.
			 4016(a)) is amended by striking September 30, 2008 and inserting
			 September 30, 2010.
			(c)Extension of
			 pilot program for mitigation of severe repetitive loss
			 propertiesSection 1361A of the National Flood Insurance Act of
			 1968 (42 U.S.C. 4102a) is amended—
				(1)in subsection
			 (k)(1), by striking 2005, 2006, 2007, 2008, and 2009 and
			 inserting 2010; and
				(2)by striking
			 subsection (l).
				4.Consideration of
			 construction, reconstruction, and improvement of flood protection systems in
			 determination of flood insurance rates
			(a)In
			 generalSection 1307 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4014) is amended—
				(1)in subsection
			 (e)—
					(A)in the first
			 sentence, by striking construction of a flood protection system
			 and inserting construction, reconstruction, or improvement of a flood
			 protection system (without respect to the level of Federal investment or
			 participation); and
					(B)in the second
			 sentence—
						(i)by striking construction of a flood
			 protection system and inserting construction, reconstruction, or
			 improvement of a flood protection system; and
						(ii)by
			 inserting based on the present value of the completed system
			 after has been expended; and
						(2)in subsection
			 (f)—
					(A)in the first
			 sentence in the matter preceding paragraph (1), by inserting (without
			 respect to the level of Federal investment or participation) before the
			 period at the end;
					(B)in the third
			 sentence in the matter preceding paragraph (1), by inserting , whether
			 coastal or riverine, after special flood hazard;
			 and
					(C)in paragraph (1),
			 by striking a Federal agency in consultation with the local project
			 sponsor and inserting the entity or entities that own, operate,
			 maintain, or repair such system.
					(b)RegulationsNot later than 90 days after the date of
			 the enactment of this Act, the Administrator of the Federal Emergency
			 Management Agency shall promulgate regulations to carry out the amendments made
			 by subsection (a). Section 5 may not be construed to annul, alter, affect,
			 authorize any waiver of, or establish any exception to, the requirement under
			 the preceding sentence.
			(c)ImplementationThe
			 Administrator of the Federal Emergency Management Agency shall implement this
			 section and the amendments made by this section in a manner that will not
			 materially weaken the financial position of the national flood insurance
			 program or increase the risk of financial liability to Federal
			 taxpayers.
			5.Authority to
			 establish premium rates by noticeSubsection (a) of section 1308 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4015(a)) is amended, in the
			 matter preceding paragraph (1), by inserting or notice after
			 prescribe by regulation.
		6.3-year delay in
			 effective date of mandatory purchase requirement for new flood hazard
			 areas
			(a)In
			 generalSection 102 of the
			 Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) is amended by adding at
			 the end the following new subsection:
				
					(i)Delayed
				effective date of mandatory purchase requirement for new flood hazard
				areas
						(1)In
				generalIn the case of any
				area that was not previously designated as an area having special flood hazards
				and that, pursuant to any issuance, revision, updating, or other change in
				flood insurance maps that takes effect on or after September 1, 2008, becomes
				designated as an area having special flood hazards, if each State and local
				government having jurisdiction over any portion of the geographic area has
				complied with paragraph (2), such designation shall not take effect for
				purposes of subsection (a), (b), or (e) of this section, or section 202(a) of
				this Act, until the expiration of the 3-year period beginning upon the date
				that such maps, as issued, revised, update, or otherwise changed, become
				effective.
						(2)Notice
				requirementsA State or local
				government shall be considered to have complied with this paragraph with
				respect to any geographic area described in paragraph (1) only if the State or
				local government has, before the effective date of the issued, revised,
				updated, or changed maps, and in accordance with such standards as shall be
				established by the Director—
							(A)developed an evacuation plan to be
				implemented in the event of flooding in such portion of the geographic area;
				and
							(B)developed and implemented an outreach and
				communication plan to advise occupants in such portion of the geographic area
				of potential flood risks, the opportunity to purchase flood insurance, and the
				consequences of failure to purchase flood insurance.
							(3)Rule of
				constructionNothing in paragraph (1) may be construed to affect
				the applicability of a designation of any area as an area having special flood
				hazards for purposes of the availability of flood insurance coverage, criteria
				for land management and use, notification of flood hazards, eligibility for
				mitigation assistance, or any other purpose or provision not specifically
				referred to in paragraph
				(1).
						.
			(b)Conforming
			 amendmentThe second sentence of subsection (h) of section 1360
			 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(h)) is amended by
			 striking Such and inserting Except for notice regarding a
			 change described in section 102(i)(1) of the Flood Disaster Protection Act of
			 1973 (42 U.S.C. 4012a(i)(1)), such.
			(c)No
			 refundsNothing in this
			 section or the amendments made by this section may be construed to authorize or
			 require any payment or refund for flood insurance coverage purchased for any
			 property that covered any period during which such coverage is not required for
			 the property pursuant to the applicability of the amendment made by subsection
			 (a).
			7.Notification to
			 homeowners regarding mandatory purchase requirement applicability and rate
			 phase-insSection 201 of the
			 Flood Disaster Protection Act of 1973 (42 U.S.C. 4105) is amended by adding at
			 the end the following new subsection:
			
				(f)Annual
				notificationThe Director, in
				consultation with affected communities, shall establish and carry out a plan to
				notify residents of areas having special flood hazards, on an annual
				basis—
					(1)that they reside
				in such an area;
					(2)of the
				geographical boundaries of such area;
					(3)of the provisions
				of section 102 requiring purchase of flood insurance coverage for properties
				located in such an area, including the date on which such provisions apply with
				respect to such area, taking into consideration section 102(i); and
					(4)of a general estimate of what similar
				homeowners in similar areas typically pay for flood insurance
				coverage.
					.
		
